In an action, inter alia, pursuant to Insurance Law § 3420 to recover the proceeds of an insurance policy issued to Daisy-Drew Construction Corp., against which the plaintiffs secured a default judgment, the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, *622Kings County (Johnson, J.), dated June 1, 2005, as denied that branch of their motion which was for summary judgment against the defendant Insurance Corporation of New York and granted that defendant’s cross motion for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is affirmed insofar as appealed from, with costs.
The defendant insurance carrier established its entitlement to judgment as a matter of law on the ground that the subject insurance policy was validly canceled prior to the accident (see Insurance Law § 3426; Bullock v Hanover Ins. Co., 144 AD2d 416 [1988]; A.B. Med. Servs. PLLC v USAA Cas. Ins. Co., 6 Misc 3d 126[A], 2004 NY Slip Op 51682[U] [2004]; see also Cherry Hill Textiles v Insurance Co. of State of Pa., 276 AD2d 519 [2000]). In opposition, the plaintiffs failed to establish the existence of a triable issue of fact.
The plaintiffs’ remaining contentions are without merit (see Allstate Ins. Co. v Raguzin, 12 AD3d 468, 469 [2004]; Wainwright v Charlew Constr. Co., 302 AD2d 784, 785 [2003]; Tantillo v U.S. Fid. & Guar. Co., 155 AD2d 970, 971 [1989]; see also Zappone v Home Ins. Co., 55 NY2d 131 [1982]). Florio, J.P., Ritter, Goldstein and Covello, JJ., concur.